Judgment was entered- in the Supreme Court March 30th 1874.
Per Curiam.
We think this case is governed by the same principle which ruled the cases of Fisher v. Knox, 1 Harris 626, and Campbell’s Appeal, 5 Casey 402. The practice of delivering a note or bond, upon which judgment is entered by the prothonotary under the Act of 1806, back to the plaintiff is bad and malus usus abolendus est. It should remain on file as the evidence of authority for the judgment and the protection of the defendant.
Judgment affirmed.